Citation Nr: 0304156	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  01-08 312A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1942 to 
November 1944.  The veteran died on June [redacted], 2000; the 
appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 RO rating decision.


FINDINGS OF FACT

1.  The veteran died on June [redacted], 2000; the cause of his 
death was cardiac failure due to anemia due to 
malnutrition.

2.  At the time of his death, service connection was in 
effect for a right leg gunshot wound, sciatic neuritis, 
and psychoneurosis.  

3.  The veteran's service-connected disabilities likely 
caused and/or exacerbated his heart problems, resulting in 
his death.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
warranted.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 
C.F.R. §§ 3.303, 3.312 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the veteran's cause of death, 
cardiac failure due to anemia and malnutrition, was 
related to his service-connected disabilities.  At the 
time of the veteran's death, on June [redacted], 2000, service 
connection was in effect for a right leg gunshot wound, 
sciatic neuritis, and psychoneurosis/anxiety.  

The law provides that service connection may be granted 
for disability resulting from disease or injury incurred 
in or aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304.  In addition, certain chronic 
diseases may be presumed to have been incurred during 
service if the disorder becomes manifest to a compensable 
degree within one year of separation from active duty, or 
at some time after service if certain requirements are met 
as specified in the statutes and regulations.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

A surviving spouse of a qualifying veteran who died of a 
service-connected disability is entitled to receive 
Dependency and Indemnity Compensation (DIC) benefits.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2002).  In 
order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was either the 
principal or contributory cause of death.  Id.  To 
constitute the principal cause of death, the service-
connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b) (2002).  To be a 
contributory cause of death, the evidence must show that 
the service-connected disability contributed substantially 
or materially to the cause of death, or that there was a 
causal relationship between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(c) 
(2002).  In effect, the service-connected disability, to 
be a contributory cause of death, must be shown to have 
combined with the principal cause of death, that it aided 
or lent assistance to the cause of death.  Id.  It is not 
sufficient to show that it casually shared in producing 
death; instead, a causal relationship must be shown.  Id.

Per 38 C.F.R. § 3.312(c)(3), service-connected 
disabilities affecting vital organs should receive careful 
consideration as a contributory cause of death; this 
requires a determination as to whether there were 
debilitating effects and a general impairment of health 
caused by the service-connected disability which rendered 
the veteran less capable of resisting the effects of an 
unrelated disability.  38 C.F.R. § 3.312 (c)(3) (2002).  
Under 38 C.F.R. § 3.312(c)(4), in cases where the primary 
cause of death is by its very nature so overwhelming that 
eventual death is anticipated irrespective of coexisting 
disabilities, there must be a determination as to whether 
there is a reasonable basis that a service-connected 
disability had a material effect in causing death.  
38 C.F.R. § 3.312(c)(4) (2002).  In this situation, 
however, it would not generally be reasonable to hold that 
a service-connected condition accelerated death unless 
such condition affected a vital organ and was of itself of 
a progressive or debilitating nature. Id.

After reviewing the evidence of record, and granting the 
appellant the benefit of the doubt in the matter, the 
Board finds that a causal relationship has been shown 
between the veteran's cause of death and his service-
connected disabilities.  The claims file contains 
competent medical evidence that shows the veteran's 
service-connected disabilities, a gunshot wound to the 
right leg, sciatic neuritis, and psychoneurosis/anxiety, 
played a role in his death.  The veteran's death 
certificate indicates that his cause of death was due to 
cardiac failure due to anemia due to malnutrition.  
Although service medical records do not suggest that the 
veteran suffered from a cardiac dysfunction, anemia, or 
malnutrition in service, private medical records dated 
from 1975 to 2000 reveal that the veteran complained of 
and was treated for chest pain, heart problems, and weight 
loss.  

In addition, the veteran's treating physician, J.R.D., 
M.D., submitted two separate opinions indicating that the 
veteran's service-connected disabilities affected his 
death.  In October 2000, Dr. D. stated that the veteran 
had had multiple shell fragment wounds, including a leg 
injury, which were related to his period of service.  Dr. 
D. also reported that the veteran also had had multiple 
health problems subsequent to service, and was unable to 
turn his neck.  Dr. D. reported that the veteran had had a 
great deal of stress because of these problems after his 
discharge from service.  Dr. D. opined that the veteran's 
subsequent health problems, including his heart problems, 
were the direct result of his multiple wounds and stress 
that were incurred or manifested in service.  Dr. D. wrote 
that, "[t]hese medical problems ultimately caused [the 
veteran's] death."  In a February 2002 statement, Dr. D. 
wrote that the veteran had received multiple wounds in 
service which caused subsequent health problems, including 
stress problems.  Dr. D. indicated that the veteran had 
had both physical and mental stress as the result of his 
in-service injuries.  He opined that the veteran's in-
service injuries had caused him to be more susceptible to 
other medical conditions.  Dr. D. also concluded that the 
veteran's in-service injuries had exacerbated his 
subsequent medical conditions.  

Because evidence has been submitted to show that the 
veteran's service-connected right leg wound, neuritis, and 
anxiety caused and/or exacerbated his subsequent health 
problems, including heart problems, which in turn caused 
the veteran's death, the evidence taken as a whole tends 
toward the conclusion of a causal connection between the 
veteran's death and his service-connected disabilities.  
Therefore, the appellant's claim of service connection for 
the cause of the veteran's death is granted.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.312.  It appears that 
Dr. D's opinion was based on information that the veteran 
had multiple gunshot wounds, something that was not shown 
by available service records.  Nevertheless, this medical 
opinion linking death to service-connected disability does 
not otherwise appear to be based on an inaccurate premise.  
Additionally, the opinion stands uncontradicted.  
Consequently, with the resolution of reasonable doubt in 
the appellant's favor, the appeal is granted.


ORDER

Service connection for the cause of the veteran's death is 
granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  
Meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

